Title: To John Adams from The Intelligencer, 16 October 1775
From: Intelligencer,Hughes, Hugh
To: Adams, John


     
      N. York Octbr. 16th 1775
      Gentlemen
     
     I have been here, almost ever since I had the Pleasure of seeing you at Fairfield, and have attentively observed the Conduct of these People’s Leaders; and, according to the best of my slender Judgement, think that their Councils are stampt with Folly, Timidity, and Treach­ery. But to trace the whole Labyrinth of their Inconsistency and Perfidy, would be irksome and endless; therefore I shall only mention such as have occurred lately, leaving the Rest for a Day of more Leisure.
     In the first Place, the Committee of Safety, during the Recess of the Congress, pass’d a Resolve to impress all the Arms of those who had not sign’d the Association by the 16th of Septr., the Time of passing the Resolve, which was done too, only in Consequence of a Letter, or Letters, from your Body, as it is generally imagined. This was first attempted to be carried into Execution on Long Island, in Queen’s County, by sending out one or two of their own Board, with 4 or 5 Citizens, who at the same Time were restrain’d from exercising any manner of Coercion whatever by private Instruction, unless endanger’d by Violence &c. According they went out on the 23rd Ultimo and were treated in the most contemptuous Manner, even to Insult and Threat; declaring they knew no Congress, neither would they sign any Association, nor pay any Part of the Expense accruing by an Opposition to the King’s Troops &c. On the Contrary, that they were determin’d to support the “King’s Laws” and defend themselves against all other Authority &c. Some of this happen’d within 5 or 6 Miles of the City, and some further. They got a few worthless Arms, from some of the most Timid, who, it was tho’t, had concealed their best.
     After they had been out 2 or 3 Days a Report was bro’t to Town that they were imprison’d, and an Order was made out for the first Battalion of Militia, with some of the Provincials, to go to their Relief. But before this could be carried into Execution, Means were devised, by mustering their whole Force and calling a Committee, to defeat the Measure.
     
     
      Oct. 16th Sub 1775
     
     The next Expedient was to appoint a Committee of that Board to wait on them, who return’d as Fruitless as the First. Since the Meeting of the Congress they have endeavour’d to pass a Censure on the whole Proceeding of the Committee of Safety in that Affair and several others.
     Some of the Congress have declared that they would not receive the Bills of Credit to be emitted by themselves. Others have said that they would join the King’s Standard if Troops came, in order to save their Estates &c. This was said in Congress without any Censure, as reported by a Member in full Company, within these few Days.
     A few Days since some Blankets, Sheets Shirts &c. to the Amount of several thousand Pounds worth, and what was more necessary, a large Chest of Lint was found in the Lower Barracks and secur’d. These were all return’d next Day by Order of Congress.
     The Post being just on the Point of going obliges me to omit many Things which I intended to mention.
     Finally I inclose you a Paper containing an Extract of Mr. Tryon’s Letter to our Mayor, for the Perusal of the Congress. I am told this Morning that his Friends had a Meeting on Saturday Night last, to a Considerable Amount, in order to defend him at all Events. I believe there is Truth in it, and shall, as soon as I have put this in the Office make Inquiry. I am also told that he has written a second Letter to the Mayor, desiring to know if he cannot be protected against an Order of the Continental Congress &c. Both of these last I shall inquire further of, and give you such Intelligence as I receive. This Minute I am inform’d that there is a Vessel at the Hook, in a Short Passage from England, but the Viper Sloop detains her, as it is said. Should you want to communicate any Thing to me, direct for the Intelligencer, and cover it to Mr. John Holt, Printer. Be assur’d that Mr. Tryon is most assiduously stirring up every Coal that will catch, through the Medium of his mercenary Emissaries &c. If Something be not done very speedily he will give you some Trouble, or I am greatly Mistaken. The Gentleman who told you this Time 12 Month that all would go well here, is now exceedingly alarm’d, and told me Yesterday that we were in a most dangerous Situation. I am, with the greatest Regard, Gentlemen your very Humble Servant,
     
      The Intelligencer
     
     
      P.S. Your Candour is begg’d to this hasty Scrawl.
     
    